Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 1 of 21




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

  Civil Case No. 1:18-CV-2320-RM

  LINDA HARLAS

         Plaintiff,
  v.

  THE BARN, LLC, a Colorado Limited Liability Company, M and R Enterprises, LLC, a
  Colorado Limited Liability Company; Catherine Haigh, an individual

         Defendants.

  ______________________________________________________________________________

      DEFENDANTS’ RESPONSE TO PLAINTIFF’S SECOND AMENDED PARTIAL
                       MOTION FOR SUMMARY JUDGMENT
  ______________________________________________________________________________


         Defendants, The Barn LLC, M and R Enterprises, LLC and Catherine Haigh (collectively

  “Defendants”), by their attorneys at Kumpf Charsley & Hansen, LLC submits the following

  response to Plaintiff’s Second Amended Partial Motion for Summary Judgment (“MSJ”):

                        SUMMARY OF RESPONDENT’S ARGUMENT

         This is a case about a disgruntled former tenant of The Barn who leased retail space and

  shared a cash register with other tenant/merchants who now wishes for this court to order the

  commercial landlord (and others) to pay this disgruntled former tenant wages for the time she spent

  at the cash register selling her own merchandise and the merchandise of her fellow

  tenant/merchants.




                                                  1
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 2 of 21




          Plaintiff, who filed this action in retaliation for being evicted from The Barn, presents the

  question of whether she is an “employee” of Defendants pursuant to 29 U.S.C §201 et seq, the Fair

  Labor Standards Act (“FLSA”), and C.R.S. §8-4-109 – 110, the Colorado Wage Claim Act

  (“CWCA”), during days when she operated one of three cash registers located within a commercial

  building commonly referred to as The Barn Antiques and Specialty Shops (“The Barn”) selling,

  by her own admission, merchandise owned by Plaintiff and/or other tenant/merchants of The Barn

  LLC. She does not contend that she sells merchandise owned by Defendants1. Her argument rests

  solely on a “control” theory based on a Policy and Procedural Manual that she refuses to

  acknowledge was a tenant negotiated document incorporated into the tenants’ lease as a result of

  the tenants’ requests. In order to satisfy its tenants and in order to maintain its occupancy rate, the

  landlord accepted these terms and acquiesced to the tenants’ Policy and Procedure Manuals.

  Plaintiff wrongly contends in her MSJ that there are no genuine disputes of material fact regarding

  her assertion that she is an employee of Defendants while she is operating one of three cash

  registers located in The Barn.

          There are two primary reasons, among others, why there are genuine disputes of material

  fact that preclude entry of summary judgment. First, Plaintiff has failed to demonstrate that there

  are no genuine disputes of material fact that her activity – operating a cash register in The Barn

  LLC for, approximately four days a month for the last two years – is subject to the FLSA.




  1
   She expressly stated in her Statement of Undisputed Facts #10, “The Barn LLC provides a commercial property
  management service to the businesses selling merchandise but does not sell its own merchandise. Id at 39:21-40:1;
  49:21-25 (emphasis added). Defendants do not dispute this statement.

                                                          2
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 3 of 21




          The FLSA, the CFRs and applicable caselaw require that in order to demonstrate individual

  coverage (historically referred to as “traditional coverage”) that Plaintiff must be “engaged in

  commerce.” Case law, and the CFRs that cite the applicable case law, provide that a cashier at a

  cash register in a local retail establishment is not subject to the FLSA. Plaintiff made no argument

  regarding whether the FSLA applies to her case. For “enterprise coverage” she must show that

  she is engaged in commerce, or handled goods placed in commerce and that The Barn’s total

  earnings for business done is over $500,000/year. She has not provided any argument or facts that

  would support coverage under the enterprise theory. Without demonstrating that the FLSA applies

  under either an individual theory or enterprise theory, there is no federal question entitling her to

  relief in this Court. Because she failed to show a lack of factual dispute concerning whether the

  FLSA does apply, this court cannot enter summary judgment in Plaintiff’s favor.

          Secondly, Plaintiff is not Defendants’ employee. Case law construing the application of

  the definition of an employee as set forth in the FLSA require that the alleged employee perform

  work that is predominantly for the employer’s benefit. The CWCA also requires that, in order to

  be an employee, the work must benefit the alleged employer. That is not the case with respect to

  Plaintiff.   Plaintiff acknowledged that when she occupies the cash register, she is selling

  merchandise that belongs to her business and/or the other tenant/merchant’s businesses. This

  means that her labor at the cash register predominantly benefits her (and the other tenants, not

  Defendants). The Barn LLC is a commercial landlord who leased retail space to Plaintiff. The

  Barn’s revenue comes from rent. Plaintiff’s revenue comes from all sales activities that occur at

  The Barn, which are not services for Defendants. Plaintiff’s actions predominantly benefit her as




                                                   3
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 4 of 21




  she generates sales revenue for both herself and the other merchant/tenants. She is not Defendants’

  employee.

         Before addressing Plaintiff’s MSJ in detail, the response herein is addressed to the sole

  relief that Plaintiff requested in her MSJ. On page 8 of 9, of the MSJ, Plaintiff requested as follows:

         For all of the above reasons, it would be appropriate for the Court to find Harlas
         was an employee covered by the FLSA. Accordingly, Plaintiff Harlas respectfully
         requests that this Court rule in her favor regarding the facts and find as a matter of
         law summary judgment for her claims as propounded herein.
  The only “claims” “propounded herein” appear to be a request for this court to find Plaintiff an

  “employee” as a matter of law covered by the FLSA. This appears to be more of a request for a

  determination of a question of law. Plaintiff did not address damages nor did she set forth

  undisputed facts as to when and how much she “worked.” Defendants’ do not understand or read

  the MSJ to include a request for any other type of relief other than a legal determination that she

  is an “employee” under the FLSA and CWCA. It is based on this understanding that Defendants

  provide the following response.

                                        FACTUAL HISTORY

         Sometime during or after May of 2010, Plaintiff, d/b/a Sunday Afternoon Antiques

  (“Sunday Afternoon”) leased retail space from The Barn LLC for a space in The Barn Antiques

  and Specialty Shops (“The Barn”), which is an old lumber barn located next to the railroad tracks

  in Castle Rock, Colorado (See OSUMF ## 1 and 2). The Barn LLC rents The Barn from M and

  R Enterprises LLC (See OSUMF #2). The Barn LLC is a commercial landlord that leases space

  in The Barn to tenants/merchants for a base rent amount (based on square footage), a percentage

  of sales which includes operating costs (lights, heat, equipment, computer, software, etc.) and a

                                                    4
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 5 of 21




  commission for The Barn LLC (See OSUMF # 80). The tenants’ lease term is on a month-to-

  month basis (See OSUMF # 77). Lastly, as part of the lease arrangement, the tenants agree to

  operate one of three cash registers located in The Barn for a certain number of days (See OSUMF

  ## 76 –80).

         The tenants market antiques and specialty items (e.g. rustic furniture, home décor, artwork,

  souvenir, jewelry, clothes, etc.) in their designated spaces located in The Barn, which is an open-

  air mall similar to an antique mall (See OSUMF # 87). The tenants purchase, display and sell their

  inventory (See OSUMF # 87).

         Each month the tenants meet at a social gathering and share with each other what is

  occurring with respect to each tenant’s business (See OSUMF ## 51 and 79). During this meeting

  the tenants will receive updates from The Barn LLC and the tenants will coordinate among

  themselves days in which they will take turns operating a cash register for the upcoming month.

  While the tenants are free to transact sales in their individual spaces at The Barn, the sharing of

  cash register duties (and other related functions such as opening The Barn, closing the cash

  register, counting cash and completing deposit slips) are all sales functions performed by the

  tenants for the benefit of the tenants (See OSUMF ## 79). This sharing arrangement permits the

  tenants to conduct their operations at other locations, which several of them do, including Plaintiff,

  and to be free to travel and purchase merchandise at merchandise marts and similar trade shows

  (See OSUMF #87).

         The tenants have made other arrangements with each other. Beginning in 2012, some

  fourteen years after the current management took control of The Barn, the tenants began to request


                                                    5
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 6 of 21




  policies and procedures to set forth expectations of one another (See OSUMF # 82). Tenants wrote

  suggested policies and procedures (See OSUMF # 82). Gary Traylor edited drafts of the policies

  and procedures (See OSUMF # 82). The Barn LLC, wishing to maintain a good relationship with

  its tenants, accepted the tenant’s proposal and produced a finished draft of a Policy and Procedural

  Manual (PPM) (See OSUMF # 82). Drafts and amended drafts have been provided to the tenants

  who have reviewed and approved or recommended changes (See OSUMF # 82). Plaintiff

  participated in this process of reviewing drafts and emailed her approval to The Barn LLC.

  Plaintiff, like other tenants, made suggestions that made their way into the PPM (See OSUMF #

  82). The Barn LLC and tenants view the PPM as “guidelines” (See OSUMF # 13, 14, 26, 29, 34,

  36, 37 ). Hardly any enforcement action is taken with respect to the PPM (See OSUMF # 13, 14,

  26, 29, 34, 36, 37 ).

          Additional arrangements include tenants wishing for a tenant to serve as a shift lead during

  the business day as part of the tenants’ sales activities (See OSUMF # 26). The tenants selected

  their own individuals to serve as shift leads (See OSUMF # 20, 36, 38, 39, 40, 41, 42, 84). The

  tenants created their own rules and forms for shift leads to follow (See OSUMF # 20, 36, 38, 39,

  40, 41, 42, 84). The shift leads prepared end-of-the-day reports that The Barn LLC requested that

  it be provided (See OSUMF # 20, 36, 38, 39, 40, 41, 42, 84). Plaintiff volunteered to be a shift

  lead (See OSUMF # 20, 36, 38, 39, 40, 41, 42, 84). The primary responsibility of the shift lead

  was to supervise the other tenants’ sales activities (See OSUMF # 20, 36, 38, 39, 40, 41, 42, 84).

  These services by the shift leads predominantly benefitted themselves and the tenants and were

  not supervised by The Barn LLC (See OSUMF # 20, 36, 38, 39, 40, 41, 42, 84).




                                                   6
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 7 of 21




         The tenants do not provide any services in connection with The Barn LLC’s commercial

  landlord business (See OSUMF # 43, and 87). The Barn LLC does not participate in the operation

  or management of the tenants (See OSUMF # 87). The Barn and/or its independent contractor,

  Amy Smith, handle all landlord responsibilities (See OSUMF # 81). The tenants have no

  involvement in these activities (See OSUMF # 81, 87).

         Plaintiff was audited by the IRS for her tax filings for 2013/2014 tax years (See OSUMF

  # 83). Plaintiff filed schedules C each year for Sunday Afternoon during the years she leased space

  at The Barn (See OSUMF # 83). She claimed various business expenses (See OSUMF # 83). The

  IRS challenged some of her business expenses for 2013/2014 (See OSUMF # 83). She contacted

  Gary Traylor to help her (See OSUMF # 83). Gary Traylor has, in the past, provided financial

  services for The Barn LLC, including assisting The Barn LLC with its taxes (See OSUMF # 83).

  He still provides some financial services for The Barn LLC (See OSUMF # 83). Plaintiff asked

  Gary Traylor to tell the IRS that she was not an employee of The Barn (See OSUMF # 83). Mr.

  Traylor spoke with Plaintiff’s IRS auditor and informed that Plaintiff was not an employee (See

  OSUMF # 83). Plaintiff ultimately retained Tim West, Esq., CPA, to assist her with her audit (See

  OSUMF # 83). Mr. West specifically assisted with an appeal of Plaintiff’s audit. Mr. West did

  not believe Plaintiff to be an employee of The Barn LLC (See OSUMF # 83). Mr. West

  successfully appealed Plaintiff’s audit results and the IRS withdrew its challenge to Plaintiff’s

  business deductions (See OSUMF # 83).

         In 2018, due to Plaintiff’s conduct, The Barn LLC notified Plaintiff that it would not renew

  Plaintiff’s month-to-month tenancy after June 30, 2018 (See OSUMF # 86).             Plaintiff had

  interfered with a new tenant and The Barn LLC lost that tenant (See OSUMF # 86). Plaintiff was

                                                  7
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 8 of 21




  a bully (See OSUMF # 86). She particularly focused her attacks on a newer tenant for whom she

  did not approve of his sexual orientation (See OSUMF # 86). She made trouble for him. (See

  OSUMF # 86). She contacted Catherine Haigh and falsely reported that this new tenant, Ken

  Carrick, was not helping customers. (See OSUMF # 86). She used slurs such as, “…you must

  have been in hog heaven in Las Vegas with all of those gay men” (See OSUMF # 86). She told

  him, with respect to a note book he carried that had a picture of a puppy dog, “that is so gay to

  carry that around” (See OSUMF # 86).

         After her lease termination, Plaintiff alleged for the first time, that she was an “employee”

  She demanded wages (See OSUMF # 86). This was shocking as Plaintiff had total sales of

  $760,757.27 from 2015 to 2018 (See OSUMF # 86). She had never demanded wages from The

  Barn LLC in the past (See OSUMF # 86). Plaintiff claims that she was an “employee” of The

  Barn LLC for the time she spent in sales activities that primarily benefitted herself and the other

  tenants. Why should Defendants have to pay Plaintiff wages for her sales activities selling her

  merchandise and merchandise of the other tenants? The Barn declined her demand for wages as

  she was never an employee of The Barn (See OSUMF # 86). She sold her merchandise and made

  a substantial living doing so. She was a tenant and paid rent to The Barn.

                                            ARGUMENT

  1.     Summary Judgment:

         Summary judgment is appropriate when there are no genuine issues of material fact and

  the movant is entitled to judgement as a matter of law. Fed.R.Civ.P. 56(a). A fact is material if it

  “might affect the outcome of the suit” and genuine “if the evidence is such that a reasonable jury


                                                   8
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 9 of 21




  could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

  248 (1986). When applying summary judgment standard, the court must view all materials

  supplied in the light most favorable to the nonmoving party. See Matsushita Elec., Indus. Co., Ltd

  v. Zenith Radio Corp., 475 U.S. 574, 587 (1986).

  2.     Coverage under the FLSA:

         The FLSA was enacted in 1938 as part of a broader effort to improve working conditions

  and regulate employment of vulnerable groups (e.g. recent immigrants, women and children). Rui

  One Corporation v. City of Berkeley, 371 F.3d 1137 (9th Cir. 2004). The purpose of the FLSA is

  to remedy “labor conditions detrimental to the maintenance of the minimum standard of living

  necessary for health, efficiency, and general well-being of workers.” 29 U.S.C. 202(a). Douglas

  v. Xerox Business Services, LLC, 875 F.3d 884, 887 (9th Cir. 2017). The minimum wage provision

  “protect[s] certain groups of the population from substandard wages” due to unequal bargaining

  power. Brooklyn Sav. Bank v. ONeil, 324 U.S. 697, 706 (1945); see also Overnight Motor Transp.

  Co. v. Missel, 316 U.S. 572, 578 (the FLSA ensures that covered employees receive “[a] fair day’s

  pay for a fair day’s work” and avoids “the evil of overwork as well as underpay”).

         To establish a valid FLSA claim, Plaintiff must show: (1) that she was employed by the

  defendant(s); (2) that her work involved interstate activity; and (3) that she performed work for

  which she was under-compensated. 29, U.S.C. §§206(a), 207(a)(1); Pruell v. Caritas Christi, 678

  F.3d 10 (1st Cir. 2012). These provisions of the FLSA apply to every employee, “who in any

  workweek is engaged in commerce or in the production of goods for commerce.” Hence Plaintiff

  must show either that The Barn is a covered enterprise under the FLSA (enterprise coverage) or


                                                  9
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 10 of 21




   that she is a covered employee under the FLSA (individual coverage). See Tony & Susan Alamo

   Found. V. Sec’y of Labor, 471 U.S. 290, 295 n.8 (1985).

          a.      Enterprise Coverage:

          Under the FLSA, an “ ‘[e]nterprise engaged in commerce or in the production of

   commerce’ means an enterprise that …has employees engaged in commerce or in the production

   of goods for commerce…; and …is an enterprise whose annual gross volume of sales made or

   business done is not less than $500,000 (exclusive of excise taxes at the retail level that are

   separately stated).”   29 U.S.C.      §203s(1)(A).     “ ‘Commerce’ means trade, commerce,

   transportation, transmission, or communication among several States or between any State and

   any place outside thereof.” 29 U.S.C. §203(b).

          Plaintiff failed to establish that she is covered under the FLSA under an “enterprise” theory

   as she has failed to show (or even argue) that there are no genuine disputes of material fact that

   Defendants have employees engaged in commerce (Plaintiff is not engaged in commerce – see

   below under Individual Coverage), has employees engaged in the production of good for

   commerce or handles goods or materials that have been moved in commerce.

          In her MSUMF #10, Plaintiff stated, “…The Barn LLC provides a commercial property

   management service to the businesses selling merchandise but does not sell its own merchandise.”

   Plaintiff admitted that when she worked at the cash register, she sold her merchandise and

   merchandise owned by other tenants (See OSUMF ## 20 and 36). By her MSUMF #10, Plaintiff

   has introduced a contradiction to her own argument thus showing that there are genuine disputes

   of material fact. The acknowledgement that The Barn LLC does not sell its own merchandise is a


                                                    10
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 11 of 21




   concession that The Barn does not have employees who are engaged in commerce, produce goods

   for commerce or have employees that handle good that have been shipped by commerce. She has

   offered no undisputed facts on this issue regarding the other Defendants.

          Secondly, Plaintiff did not demonstrate the second requirement to prove coverage under an

   enterprise theory – The Barn (or other Defendants) does business of $500,000 or more each year.

          b.      Individual Coverage.

          To demonstrate individual coverage under the FLSA, Plaintiff must show that she was

   Defendants’ employee and that she was “engaged in commerce.” See 29 U.S.C. 206(a), 207(a).

   Under this theory of liability, it is not important whether the employer was engaged in interstate

   commerce, “[i]t is the work of the employee which is decisive.” McLeod v. Threlkeld, 319 U.S.

   491, 497 (1943).

          A determination of whether Defendants engaged “in commerce” requires a detailed look

   at Plaintiff’s work and “is determined by practical considerations, not by technical conceptions.”

   Mitchell v. C.W. Vollmer & Co., 349 U.S. 427, 429 (1955). The U.S. Supreme Court has

   established that the phrase “engaged in commerce” under the FLSA, though not “coextensive with

   [Congress’s] power to regulate commerce,” should be “construed liberally to apply to the furthest

   reaches consistent with congressional direction.” Mitchell v. Lublin, McGuaghy & Associates, 358

   U.S. 207, 211 (1959).     When the case involves an instrumentality or facility of interstate

   commerce, the test of whether a defendant is engaged in commerce “is whether the work is so

   directly and vitally related to the functioning of an instrumentality or facility of interstate




                                                  11
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 12 of 21




   commerce as to be, in practical effect, a part of it, rather than isolated local activity. Mitchell v.

   C.W. Vollmer & Co., 349 U.S. at 429; See also Mitchell v. Owen, 292 F.2d 71, 77 (6th Cir. 1961).

          The Supreme Court has held that a retailer who is at the end of the commerce stream is not

   “engaged in commerce.” McLeod, supra. In McLeod, the Supreme Court stated, “We have held

   that this clause covered every employee in the “channels of interstate commerce….So handlers of

   goods for a wholesale who move them interstate on order …are in commerce, while those

   employees who handle goods after acquisition by a merchant for general local disposition are not.”

   Mcleod, supra at 494. “To be an employee ‘engaged in commerce’ within the meaning of the

   FLSA, the employee ‘must be directly participating in the actual movement of persons or things

   in interstate commerce by (i) working for an instrumentality of interstate commerce, e.g.,

   transportation or communication industry employees, or by (ii) regularly using the

   instrumentalities of interstate commerce in his work, e.g. regular and recurrent use of interstate

   telephone, telegraph, mails or travel.” Martinez v. Jade Palace, 414 Fed.Appx. 243, 245 (11th Cir.

   2011), citing McLeod, supra and 29 C.F.R. §§776.9- 776.12. It was not intended that the FLSA’s

   reach would be co-extensive with Congress’s power to regulate commerce. See Mitchell v. Lublin,

   McGaughy & Associates, supra; Kirschbaum Co. v. Walling, 316 U.S. 571 (1942) and McLeod,

   surpa. Although there is no de minimus requirement the work itself must be “intertwined with the

   continuous stream of interstate commerce.” See Marshall v. Victoria Transp. Co., 603 F.2d 1122,

   1125 (5th Cir. 1979).     “Congress intends to ‘regulate only activities constituting interstate

   commerce, not activities merely affecting commerce.” Reagor v. Okmulgee County Family

   Resource Center, Inc., 501 Fed.Appx. 805, 809 (10th Cir. 2010); citing Thorne v. All Restoration

   Servs, Inc., 448 F.3d 1264, 1266 (11th Cir. 2006). A Plaintiff attempting to establish individual

                                                    12
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 13 of 21




   coverage under the FLSA must demonstrate a direct and substantial involvement with interstate

   commerce. Sobrinio v. Med. Ctr. Visitor’s Lodge, 474 F.3d 828, 829 (5th Cir. 2017).

          But, if an employee, as a regular and recurrent part of his duties, uses such
          instrumentalities in obtaining or communicating information or in sending or
          receiving written reports or messages, or orders for goods or services, or plans or
          other documents across State lines, he comes within the scope of the Act as an
          employee directly engaged in the work of ‘communication’ between the State and
          Places outside of the State.


   29 C.F.R. §776.10(b). Ultimately, “[t]he test under [the FLSA], to determine whether an employee

   is engaged in commerce is not whether the employee’s activities affect or indirectly relate to

   interstate commerce but whether they are actually in or so closely related to the movement of the

   commerce as to be part of it.” McLeod, 319 U.S. at 497.

          Plaintiff failed to meet her burden with respect to whether she is covered under the

   “individual” (or “traditional coverage”) and she did not meet her burden that she was covered

   under “enterprise coverage.” With respect to individual coverage, the United States Supreme

   Court has held, “…handlers of goods for a wholesaler who moves them interstate in order or to

   meet the needs of specified customers are in commerce, while those who handle goods after

   acquisition by a merchant for general local disposition are not.” Mcleod, at 491 (1943). This

   principal still remains in effect. See CFR §776.9. Plaintiff sells her and other tenant’s merchandise

   at The Barn and she is a “merchant for general local disposition” (See OSUMF ## 10, 20, 36 and

   97.). She has not provided any argument or provided facts that suggest otherwise. Accordingly,

   Plaintiff has failed to meet her burden that she is an “employee” protected by the FLSA under an

   “individual” or “traditional” coverage theory.



                                                    13
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 14 of 21




   3.     Plaintiff is not an “employee” as defined by the FLSA and the CWCA:

          The FLSA defines an employer as one who acts directly or indirectly in the interest of an

   employer in relation to an employee. 29 U.S.C. §203(d). An employee is defined as an individual

   who is employed by an employer. 29 U.S.C. §203(e). Employ means to “suffer or permit to

   work.” 29 U.S.C. §203(g). “Employer” and “employee” are broadly defined. See Johnson v.

   Unified Gov’t of Wyandotte Cnty, 371 F.3d 723, 729 (10th Cir. 2004). The term “work” is not

   defined in the Act. The Supreme Court has defined this term as “physical or mental exertion

   (whether burdensome or not) controlled or required by the employer and pursued necessarily and

   primarily for the benefit of the employer and his business.” Tenn. Coal, Iron and R. Co. v.

   Muscoda Local No. 123, 321 U.S. 590, 598 (1944). “The test for whether an employee’s time

   constitutes working time is whether the time is spent predominantly for the employer’s benefit or

   the employee’s.” United Transp. Union local 1745 v. City of Albuquerque, 178 F.3d 1109, 1116

   (10th Cir. 1999) (quoting Gilligan v. City of Emporia, 986 F.2d 410, 412 (10th Cir. 1993).

          In her MSUMF #10, Plaintiff stated that The Barn LLC does not sell merchandise. Plaintiff

   acknowledged in her deposition that when she is engaging in sales activities (operations at the cash

   register and her volunteer tenant-created shift lead position) she is selling her merchandise and

   merchandise for the other tenants (See OSUMF # 87). Therefore, she is predominantly working

   for the other tenants and her own benefit. Pursuant to Tenn. Coal, Iron and R. Co and United

   Transp. Union local 1745 tests, she is not an employee because her work is predominantly for her

   own benefit. Moreover, she has not set forth any facts showing that she engages in landlord

   services on behalf of The Barn LLC.



                                                   14
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 15 of 21




          Plaintiff relies upon the “economic realities” test and more specifically she places all of

   her bets on the control factor reasoning that the expectations of the tenant created PPM demonstrate

   “control” by Defendants. The economic realities test is useful in determining whether a worker

   who provides services for another is an employee or an independent contract. Based on Plaintiff’s

   MSUMFs, that analysis is not applicable she admits that The Barn LLC does not sell merchandise.

   She acknowledged that she sells her own merchandise and merchandise of other tenants when she

   engages in sales activities. She has not shown that her work is predominantly for the benefit of

   Defendants. Rather, she contends that PPM reflects that she is controlled when she is engaged in

   her sales activities. As argued above, because she predominantly benefits her own business, and

   that of the other tenants, she does not “work” for The Barn LLC (or other Defendants) and does

   not provide services for The Barn. She works for herself (as she claimed in her tax returns and

   audit) and benefits herself.

          All of the cases cited by Plaintiff regarding the economic realities test related to the

   question of whether a worker is an employer or independent contractor, whether a party had

   sufficiently pled an FLSA claim and whether producers of goods for a company would be an

   employee under the FLSA. None of the cases provided that the economic realities test applies in

   scenarios where a party has admitted that she is a tenant, sells her own merchandise, admits that

   the landlord does not sell merchandise all of which show that her “work” is predominantly for her

   benefit. Even if the economic realities test applied, her claim still fails.

          Under the economic realities test, a court measures the worker’s economic dependence on

   the alleged employer by considering certain factors in the parties’ relationship. Factors considered

   under the economic realities test include: (1) The degree of the alleged employer’s right to control

                                                     15
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 16 of 21




   the manner in which the work is to be performed; (2) The alleged employee’s opportunity for profit

   or loss depending on his or her managerial skills; (3) The alleged employee’s investment in

   equipment, materials or helpers required for such task; (4) Whether the service rendered requires

   a special skill; and (5) Whether the services rendered is in integral part of the alleged employer’s

   business.

          No one factor is determinative of the issue; rather, courts consider whether the

   circumstances as a whole show the worker to be “dependent upon the business which it serves.”

   Donvan v. DialAmerica Mktg, Inc. 757 F.2d 1376, 1382 (3d Cir. 1985).

          (1) The degree of the alleged employer’s right to control the manner in which the work

   is to be performed;

          In this case, the work performed is Plaintiff selling her own merchandise and/or

   merchandise of other tenants (See OSUMF # 87). This work is predominantly for her and the

   other tenant’s benefit. She does not perform “work” for The Barn LLC (See OSUMF ## 43 and

   87). She is not performing services for The Barn LLC like the parties to the cases she cited. In

   those cases, a party is providing services for another and the courts in those cases wrestled with

   whether the party providing services was an employee or independent contractor.

          The PPM, upon which she relies upon heavily, is a collaborative product of Plaintiff and

   the other tenants (See OSUMF # 82). The Barn LLC testified that it views the PPM as “guidelines”

   (See OSUMF # 13, 14, 26, 29, 34, 36, 37 ). Amy Smith, another tenant, testified that the PPM is

   viewed as guidelines (See OSUMF # 13, 14, 26, 29, 34, 36, 37 ). According to Ms. Smith, she is

   not aware of any sanctions except for some fines imposed because Plaintiff would not place


                                                   16
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 17 of 21




   information on her Facebook page – which has nothing to do with operating the cash register (See

   OSUMF # 13, 14, 26, 29, 34, 36, 37). In its deposition, The Barn acknowledged that tenants could

   decline taking turns at the cash register and have their own register in their individual spaces.

   Plaintiff acknowledged in her deposition that the PPM does not prohibit her having her own cash

   register (See OSUMF # 59).

          The Barn LLC acquiesced to the PPM to appease its tenants (See OSUMF # 82). For the

   fourteen years prior to the genesis of the PPM, The Barn LLC operated without a PPM (See

   OSUMF # 82). A PPM is not necessary to The Barn LLC’s business (See OSUMF # 82).

          Harlas was not controlled by the PPM. She is a month-to-month tenant who had the

   opportunity to negotiate the PPM on her own behalf. This is evidence by her email in 2015 stating

   that she approved changes to the PPM and by her later email requesting a “no-check” policy ((See

   OSUMF #82). Each month when she paid her rent, she re-upped her tenancy for an additional

   month knowing that the PPM was part of her lease terms, which she had participated in negotiating.

   Not once did she raise an objection in eight years to the PPM or claim that she was an employee.

   The only time she ever raised an issue with the PPM is when she was evicted due to her contentious

   behavior. Only after that did she claim that the PPM “controlled” her.

          (2) The alleged employee’s opportunity for profit or loss depending on his or her

   managerial skills;

          Plaintiff was a tenant and did not have any opportunity for profit or loss in The Barn LLC’s

   business as a result of her sales activities. She did not provide services to The Barn LLC. The

   Barn LLC did not participate in operating Plaintiff’s business. Plaintiff’s profit and/or loss was


                                                  17
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 18 of 21




   strictly a function of how her business performed, which was strictly up to her. Her sales activities

   predominantly benefitted herself and the other tenants – not The Barn LLC. The Barn LLC’s

   income derived from rent, regardless of the type of business pursued by the tenant.

          (3) The alleged employee’s investment in equipment, materials or helpers required for

   such task;

          Plaintiff, as all other tenants, paid operating fees which provided for a computer, software,

   lights, heat, etc. Plaintiff purchased her own merchandise and sold her own merchandise (See

   OSUMF # 20). She was free to purchase and utilize her own cash register (See OSUMF # 59).

   She chose to participate with other tenants in taking turns at the cash register to sell her and the

   other tenants’ goods.

          (4) Whether the service rendered requires a special skill;

          The service Plaintiff rendered was to hers and the other tenants’ customers. She sold her

   and the other tenants’ merchandise. She did not provide services to The Barn LLC (or other

   Defendants).

          (5) Whether the services rendered is in integral part of the alleged employer’s business.

          Plaintiff’s sales activities were not an integral part of The Barn LLC’s business (or other

   Defendants’ business). The Barn LLC is a commercial landlord. Plaintiff is a retailer who leases

   space from The Barn LLC and sells her own merchandise. By taking turns with other tenants at

   the cash register, Plaintiff predominantly benefitted herself and the other tenants. In selling her

   own merchandise and the merchandise of the other tenants, Plaintiff was not performing an integral



                                                    18
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 19 of 21




   part of The Barn LLC’s business. The Barn LLC is a commercial landlord. It leases retail space

   and collects rent.

          Lastly, Plaintiff herself argued before the IRS that she was not an employee of The Barn

   when defending certain business deductions that she claimed on her Schedule C (See OSUMF #

   59). Plaintiff enlisted Gary Traylor to share with the IRS that she was not an employee of The

   Barn LLC. Her tax audit appeal resulted in her retaining her business deductions for her activities

   at The Barn LLC. Plaintiff has never requested wages from Defendants until after her eviction.

   She was a tenant for eight years and not once did she ask Defendants for wages. Her demand for

   wages was an insincere attempt at retaliation for being evicted. The fact that she has reported self-

   employment income by filing schedules C with her tax returns for the last eight years, combined

   with the facts that she fought the IRS to retain her business deductions for her time at The Barn

   make clear that Plaintiff is not an employee and never considered herself an employee of

   Defendants until after she was angered by being evicted.

   4.     Plaintiff is not an “employee” under the CWCA:

          C.R.S. §8-4-101(4) defines an employee as “any person…performing labor or services for

   the benefit of an employer ….” C.R.S. §8-4-101(5) defines an “employer” as “every person, firm,

   partnership, association, corporation….employing any person in Colorado. As argued above,

   Plaintiff provided services for her business and the other tenants not Defendants.

                                            CONCLUSION

          The purpose of the FLSA is to remedy “labor conditions detrimental to the maintenance of

   the minimum standard of living necessary for health, efficiency, and general well-being of

                                                    19
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 20 of 21




   workers.” The FLSA covers employees who can demonstrate individual or enterprise coverage

   under the FLSA. An employ is one who provides services for another that predominantly benefits

   the other. Plaintiff is a merchant who disposes of her goods for local disposition. She does not

   provide services for Defendants; rather, she provides services for herself and the other merchants

   when she is engaged in sales activity at The Barn. The Barn LLC is a commercial landlord who

   leases space to retailers. Defendants are not employers of the tenants as the tenants’ efforts

   predominantly benefit themselves. Plaintiff, prior to her eviction, had gross sales of over $700,000

   for the last four years she was at The Barn. The remedies and purposes of the FLSA are not for

   businesses like Plaintiff. For the same reasons she is not an employee under the FLSA, she is not

   an employee under the CWCA. Plaintiff has failed to meet her burden to show there is no genuine

   dispute of material fact regarding whether she is covered by the FLSA and whether she is an

   employee pursuant to the FLSA and CWCA. Defendants request that this court deny Plaintiff’s

   request for summary judgment.

          Respectfully submitted this 18th day of October 2019.

                                                        /s/ Robert E. Wells
                                                        Robert E. Wells, Esq.
                                                        Kumpf Charsley & Hansen, LLC
                                                        9565 S. Kingston Ct., Suite 100
                                                        Englewood, CO 80112
                                                        Telephone: (720) 473-8004
                                                        Email: rwells@kch-law.com
                                                        Attorneys for Defendants


                                     CERTIFICATE OF SERVICE

           I hereby certify that on the 18th day of October 2019, I electronically filed the foregoing
   with the Clerk of Court using the CM/ECF system which will send notification of such filing to
   the following email addresses:

                                                   20
Case 1:18-cv-02320-RM-NYW Document 74 Filed 10/18/19 USDC Colorado Page 21 of 21




   collin@earlandearl.com
   Collin Earl, Esq.
   Earl and Earl, PLLC
   1259 Lake Plaza Dr, #230
   Colorado Springs, CO 80906


                                            s/ Tamara M. Pray___________
                                            Tamara M. Pray, Paralegal
                                            Kumpf Charsley & Hansen, LLC
                                            9565 S. Kingston Ct., Suite 100
                                            Englewood, CO 80112
                                            Telephone: (720) 473-8000
                                             Email: tpray@kch-law.com
                                            Attorneys for Defendants




                                       21
